    Case: 4:20-cv-01695-NAB Doc. #: 19 Filed: 03/02/21 Page: 1 of 1 PageID #: 70



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                      )
                                                  )
                Plaintiff,                        )
                                                  )
     v.                                           )          No. 4:20CV1695 NAB
                                                  )
 CORIZON, et al.,                                 )
                                                  )
                Defendants.                       )

                              OPINION, MEMORANDUM AND ORDER

          This matter is before the Court on plaintiff Joseph Michael Devon Engel’s second motion for

leave to proceed in forma pauperis on appeal. ECF No. 18. On January 12, 2021, the Court denied

plaintiff’s first motion to proceed in forma pauperis on appeal. See ECF Nos. 10 & 12. This second

motion appears to be filed in response to an Order from the United States Court of Appeals for the

Eighth Circuit (ECF No. 15) and it contains plaintiff’s appellate case number. However, plaintiff has

filed the motion in this Court, rather than with the Court of Appeals. The Court will therefore transfer

the motion to the United States Court of Appeals for the Eighth Circuit, and administratively close

the motion in this case. Accordingly,

          IT IS HEREBY ORDERED that the Clerk of Court shall TRANSFER plaintiff’s motion

for leave to proceed in forma pauperis on appeal (ECF No. 18) to the United States Court of Appeals

for the Eighth Circuit.

          IT IS FURTHER ORDERED that plaintiff’s second motion for leave to proceed in forma

pauperis on appeal (ECF No. 18) shall be ADMINISTRATIVELY CLOSED in this case.

          Dated this 2nd day of March, 2021.



                                                         HENRY EDWARD AUTREY
                                                      UNITED STATES DISTRICT JUDGE
